Por cuanto, Luis Barrio Barina compareció en estos autos me-diante moción jurada radicada en noviembre 18, 1941, solicitando que se dicte una orden exceptuando de la orden de entredicho dic-tada en este caso el día 7 de septiembre de 1940 una parcela de terreno perteneciente a la demandada Central Cambalache, la cual parcela se describirá en la parte dispositiva de esta resolución, bajo la alegación de que Central Cambalache y el peticionario convinieron anteriormente la compraventa de la misma, no habiendo podido con-sumar el contrato por impedírselo la referida orden de entredicho de septiembre 7, 1940.
Por Cuanto, Central Cambalache y El Pueblo de Puerto Pico, demandada y promovente respectivamente en este caso, han radicado sendos escritos, la primera con fecha noviembre 27 de 1941 y el segundo el día 13 del corriente, allanándose a la solicitud del peti-cionario.
Por tanto, se declara con lugar la petición de Luis Barrio Barina, quien es mayor de edad, casado, agricultor y vecino de Arecibo, y en su consecuencia se exceptúa por la presente -de la orden de entredicho de septiembre 7, 1940, que se convirtió en orden final de injunction por resolución de junio 27 de 1941, y al objeto de que Central Cam-balache pueda vender sin traba alguna al peticionario por el precio y condiciones que convengan las partes, la siguiente parcela de te-rreno perteneciente a dicha Central Cambalache, a saber:
“Rústica: Sita en el barrio Santana, de Areeibo, compuesta de ocho cuer-das de terreno, iguales a tres hectáreas, catorce áreas, cuarenta y tres eentiáreas. *969Linda al Norte, camino público de Arecibo a Manatí; Oeste, Antonio Balseiro y Julián Otero; - Sur, Cándido Varela; y al Este, Salvador Alvarez, Inocencio Cruz y Antonio Balseiro.”
Notifíquese y espídase el correspondiente mandamiento.